                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                           CRIMINAL NO. 2:19-CR-29-KS-MTP

JAMES DOUGLAS MAXWELL

                               FINAL ORDER OF FORFEITURE

        Before this Court is the United States of America’s Motion for a Final Order of Forfeiture

[31]. Having reviewed the Government’s motion, this Court finds that it is well taken and should

be GRANTED. In support of its ORDER, the Court finds as follows:

        WHEREAS, on November 25, 2019, this Court entered a Preliminary Order of Forfeiture

[26], ordering the Defendant, JAMES DOUGLAS MAXWELL, to forfeit:

                (1)     One (1) CDM Inc. pistol, model CDM, .22 caliber, Serial No.: 248658;
                        and
                (2)     Any ammunition seized.

(“the Subject Property”).

        WHEREAS, the United States of America caused to be published via the internet at

www.forfeiture.gov notice of this forfeiture and of the intent of the United States of America to

dispose of the property in accordance with the law and as specified in the Preliminary Order, and

notified all known third parties of their right to petition the Court within sixty (60) days from the

first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the

property; and

        WHEREAS, no other potential claimants are known; and

        WHEREAS, no timely claim has been filed; and

        WHEREAS, the Court finds that the defendant had an interest in the property that is subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S. C. § 2461(c);
       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the:

               (1)      One (1) CDM Inc. pistol, model CDM, .22 caliber, Serial No.: 248658;
                        and
               (2)      Any ammunition seized.

is hereby forfeited to the United States of America pursuant to 18 U.S.C. § 924(d)(1) and

28 U.S. C. § 2461(c).

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

       SO    ORDERED,        ADJUDGED,        AND      DECREED      this   ___28th___   day   of

___January____________, 2020.




                                                       ___s/Keith Starrett_________________
                                                       UNITED STATES DISTRICT JUDGE
